

116 SRES 318 ATS: To support the Global Fund to fight AIDS, Tuberculosis and Malaria, and the Sixth Replenishment.
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 318IN THE SENATE OF THE UNITED STATESSeptember 18, 2019Mr. Risch (for himself, Mr. Menendez, Mr. Isakson, Mr. Coons, Mr. Rubio, Mr. Cardin, Mr. Markey, Mr. Sullivan, Ms. Cantwell, Mrs. Capito, Mr. Manchin, Mr. Cruz, Mr. Young, Mr. Blumenthal, Ms. Collins, Mr. Boozman, Mr. Wyden, Mr. Wicker, Ms. Rosen, Mrs. Murray, and Mr. Peters) submitted the following resolution; which was referred to the Committee on Foreign RelationsSeptember 26, 2019Reported by Mr. Risch, with amendmentsDecember 2, 2019Considered, amended, and agreed toRESOLUTIONTo support the Global Fund to fight AIDS, Tuberculosis and Malaria, and the Sixth Replenishment.
	
 Whereas the Global Fund to Fight AIDS, Tuberculosis, and Malaria has been an effective partnership of governments, the private sector, civil society, and affected communities to galvanize political and financial efforts to improve the response to these epidemics since 2002;
 Whereas, in 2017, the Global Fund contributed to extraordinary improvements in global health that would otherwise not have occurred, including a more than 50 percent reduction in the number of AIDS-related deaths since the peak in 2005, a 37 percent decline in tuberculosis (TB) deaths since 2000, and a 60 percent decline in the number of malaria deaths since 2000;
 Whereas, since the Global Fund’s creation in 2002, more than 27,000,000 lives have been saved in the countries where it invests;
 Whereas the Global Fund and its partners work to maintain a steadfast commitment to transparency and accountability and have received high marks in multilateral aid reviews and by independent watchdog groups;
 Whereas a 2019 study published in the Annals of Global Health found evidence of associated improvements in government accountability, control of corruption, political freedoms, regulatory quality, and rule of law that are significant in countries where the Global Fund invests;
 Whereas, despite progress in combating AIDS, tuberculosis, and malaria, challenges such as drug and insecticide resistance, reaching marginalized and vulnerable populations, and complacency in the fight against infectious diseases threaten further progress;
 Whereas United States leadership has been critical to the success of the Global Fund, both as its largest donor and through its oversight role on the Board of the Global Fund;
 Whereas Global Fund programs and activities support and complement United States bilateral health programs, including the President’s Emergency Plan for AIDS Relief, the President’s Malaria Initiative, and the United States Agency for International Development tuberculosis program;
 Whereas the United States is limited by law from contributing more than 33 percent of the Global Fund budget, thereby encouraging other partners to significantly increase their contributions;
 Whereas the Global Fund’s requirements for co-financing have spurred domestic investments, with recipient countries committing 41 percent more of their own funding to fight AIDS, tuberculosis, and malaria for 2018–2020 compared to 2015–2017;
 Whereas the Global Fund has called on donors to support its Sixth Replenishment by mobilizing a minimum of $14,000,000,000 in donor commitments for 2021–2023;
 Whereas Canada, the European Union, Germany, India, Ireland, Italy, Luxembourg, Japan, Portugal, Switzerland, and the United Kingdom have responded to the call by significantly increasing their respective pledges for the Sixth Replenishment;
 Whereas recipient countries also are expected to increase their co-financing by 48 percent, growing to $46,000,000,000 in 2021–2023; and
 Whereas, with these resources secured, the Global Fund projects it will reduce the number of deaths due to AIDS, TB, and malaria by nearly 50 percent, avert 234,000,000 infections or disease cases, and save an additional 16,000,000 lives: Now, therefore, be it
	
 That the Senate— (1)commends the work of the Global Fund and its partners for their contributions aimed at ending the epidemics of AIDS, tuberculosis, and malaria;
 (2)affirms the support of the United States for the goal of securing a minimum of $14,000,000,000 in donor commitments for the Sixth Global Fund Replenishment, to be held on October 10, 2019, in Lyon, France;
 (3)supports United States contributions of 33 percent of the budget provided by the Global Fund’s Sixth Replenishment, consistent with section 202(d) of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7622(d)), and provided that the Fund continues to uphold its longstanding commitment to transparency, accountability, and results in combating AIDS, tuberculosis, and malaria;
 (3)(4) urges donor countries to step up the fight and increase their pledges for the Sixth Global Fund Replenishment;
 (4)(5) urges Global Fund recipient countries to continue to make and meet ambitious co-financing commitments to sustain progress in ending the epidemics of AIDS, tuberculosis, and malaria; and
 (5)(6) encourages United States bilateral aid programs to continue their collaboration with the Global Fund to maximize the life-saving impact of global health investments.